Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-26, 28-30 and 33 are currently pending.  Claims 7, 12, 27, 31-32 and 34 are cancelled.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an isolated cell characterized by signature defined in Table 1A, 1B or 1C, classified in C12N 5/0618. 
II. Claims 10-11, drawn to a tissue or organism model comprising one or more cell types from the group of cells defined in Table 2, 3, 4, 6 or 7, classified in C12N5/0622.
III. Claim 13, drawn to a method of generating neural progenitors and/or specific neural cell types comprising co-culturing a stem cell or iPS cell with one of the epithelial/fibroblast cell types of 4V ChP, expressing Hhip, Ptchl, Rbp4, and Wispl or a 4Response to Notice to File Corrected Application Papers U.S. Patent Application No. 16/862,506 Regev et al.combination of epithelial/fibroblast cell types expressing one or more genes of Table 7 (mesenchymal cells) , classified in A61K 35/30.
IV. Claim 14, drawn to a method of inducing growth factor expression in the brain by contacting the choroid plexus of one or more ventricles with an agent that increases/decrease expression of BMp4 7, and/or Wnt4 2, classified in A61K 35/30.
V. Claim 15, drawn to a method of increasing neural plasticity or neurodevelopmental potential comprising modulating one or more of Rspo2+, Rspo3, Lrplb, Tpbg, Rspol, Wls, Ezr, Ednrb, Clu, Wnt3a, Wnt8b, Sfrpl, Penk, Shh, Wnt5a or Meisl., classified in A61K 35/30.
VI. Claims 16-26, drawn to a method of reducing oxidative stress in the central nervous system, in the brain, in the choroid plexus or in the LV, 3V or 4V of the ChP of a subject, classified in A61K 35/30.
VII. Claims 28-30 and 33, drawn to a method of modulating the cell-cell interaction network of the choroid plexus (ChP) comprising inducing or restoring ChP epithelial cells expression of one or more anti-oxidants, classified in A61K 35/30.

The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are directed to distinct products.  The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct one from the other in that the Group I cell product is characterized by signature defined in Table 1A, 1B or 1C, which is not required of the product of Group II.  The Group II product requires a tissue or organism model comprising one or more cell types defined by Table 2, 3, 4, 6 or 7, which is not required of the Group I product.  Thus, the products have a materially different design and would have distinct biological and biochemical properties. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III-VII are directed to distinct processes. The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct one from the other in that Group III requires the step of co-culturing a stem cell or iPS cell with one of the epithelial/fibroblast cell types of 4V ChP, expressing Hhip, Ptchl, Rbp4, and Wispl or a 4Response to Notice to File Corrected Application PapersU.S. Patent Application No. 16/862,506Regev et al.combination of epithelial/fibroblast cell types expressing one or more genes of Table 7, which is not required in the methods of Groups IV-VII.  Group IV requires the step of contacting the choroid plexus of one or more ventricles with an agent that increases/decrease expression of BMp4 7, and/or Wnt4 2, which is not required in the methods of Groups III and V-VII.  Group V requires the step of modulating one or more of Rspo2+, Rspo3, Lrplb, Tpbg, Rspol, Wls, Ezr, Ednrb, Clu, Wnt3a, Wnt8b, Sfrpl, Penk, Shh, Wnt5a or Meisl, which is not required in the methods of Groups III-IV and VI-VII.  Group VI recites reducing oxidative stress in the central nervous system, in the brain, in the choroid plexus or in the LV, 3V or 4V of the ChP of a subject, which is not required in the methods of Groups III-V and VII.  Group VII requires the step of inducing or restoring ChP epithelial cells expression of one or more anti-oxidants, which is not required in the methods of Groups III-VI.  Thus, the methods have different modes of operation and the effects of each method are distinct. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Invention I and Inventions III-VII are directed to an unrelated product (Invention I) and processes (Invention III-VII).  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, none of Inventions III-VII recite using or making cells characterized by signature defined in Table 1A, 1B or 1C.

Invention II and Inventions III-VII are directed to an unrelated product (Invention II) and processes (Inventions III-VII).  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, none of Inventions III-VII recite using or making a tissue or organism model comprising one or more cell types from the group of cells defined in Table 2, 3, 4, 6 or 7.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
In the instant case, at least reasons (a) and (c) apply.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election
Inventions I and VI contain claims directed to distinct species of the generic invention.
If Applicant elects Invention I, Applicant is required to elect a single species of (1) cell type to be provided in the generic invention.  The species are as follows:
(a)  engineered cells (claims 2 and 9);
(b)  epithelial cells (claims 3-4);
(c) mesenchymal cells selected from Table 3 (claim 5);
(d) endothelial cells (claim 6); and
(e) mesenchymal cells selected from Table 7 (claim 8).
The various species of cell type represent distinct species of the generic invention.  For example, engineered cells as recited in claims 2 and 9, are distinct from the epithelial cells or endothelial cells as recited in claims 3 and 6.  Mesenchymal cells as recited in claims 5 and 8 are distinct from epithelial or endothelial cells as recited in claims 3 and 6.  In light of such differences, performance of a comprehensive search for one of the cell type species would not necessarily result in a complete or comprehensive search for the other species.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1 is generic.


If Applicant elects Invention VI, Applicant is required to elect a single species of (1) inducing or restoring ChP epithelial cells expression of anti-oxidants in the generic invention.  The species are as follows:
(a)  administering a modulating agent (claims 22-23 and 26); and
(b)  administration of a vector encoding the one or more anti-oxidants (claims 21 and 24-25).
The various species of inducing or restoring ChP epithelial cells expression of anti-oxidants represent distinct species of the generic invention.  For example, administering a modulation agent such as CRISPR, is distinct from administration of a vector encoding the one or more anti-oxidants as recited in claims 21 and 24-25.  In light of such differences, performance of a comprehensive search for one of the cell type species would not necessarily result in a complete or comprehensive search for the other species.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 16 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
In the instant case, at least reason (c) applies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633